i          i      i                                                                 i     i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00110-CR

                                      Randall Elmer GRIMES,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CR-7733
                             Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: May 12, 2010.

DISMISSED

           Defendant Randall Grimes pled nolo contendere to aggravated assault with a deadly weapon

and was sentenced within the terms of a plea bargain. Defendant timely filed a general notice of

appeal. The trial court’s Certification of Defendant’s Right of Appeal states: “the defendant has

waived the right of appeal” and that this “is a plea-bargain case, and the defendant has NO right of

appeal.” See TEX . R. APP . P. 25.2(a)(2). The clerk’s record contains a written plea bargain and a
                                                                                       04-10-00110-CR




written waiver of appeal, and the punishment assessed did not exceed the punishment recommended

by the prosecutor and agreed to by defendant; therefore, the trial court’s certification accurately

reflects that defendant waived his right to appeal and that defendant’s case is a plea bargain case and

defendant does not have a right of appeal. See TEX . R. APP . P. 25.2(a)(2). Rule 25.2(d) provides,

“The appeal must be dismissed if a certification that shows the defendant has the right of appeal has

not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d). Accordingly, on March

9, 2010, this court issued an order stating this appeal would be dismissed pursuant to Rule 25.2(d)

unless an amended trial court certification that shows appellant has the right of appeal was made part

of the appellate record. See Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, order);

TEX . R. APP . P. 25.2(d); 37.1. No amended trial court certification has been filed; therefore, this

appeal is dismissed.



                                                        PER CURIAM



DO NOT PUBLISH




                                                  -2-